Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                       No. 04-18-00261-CR

                                       Daniel LAQUE Sr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 16-03-0060-CRA
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, Justin A. Fischer, to file the appellant’s brief no later than
December 14, 2018. Counsel is advised that no further extensions of time will be granted absent
a timely motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court